DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  

Priority
Receipt is acknowledged of certified copies of papers required by 37 CFR 1.55.

Claim Objections
Claims 1, 4, 9-10, and 16 are objected to because of the following informalities:
Claims 1 and 9 recite the limitation “An apparatus comprising at least one processor; and at least one memory including computer program code, wherein the at least one memory and the computer program code are configured, with the at least one processor, to cause the apparatus to” in lines 1-3 and 1-3 respectively. For clarification it is recommended to change as “An apparatus comprising:
at least one processor; and
at least one memory including computer program code, wherein the at least one memory and the computer program code are configured, with the at least one processor, to cause the apparatus to”.
Claims 4, 10, and 16 recite the limitation “a calibration message” in lines 3, 3, and 2 respectively. For consistency and clarification with “a calibration message” in lines 6, 5, and 4 of claims 
Claim 9 recites the limitation “the second transceiver” in line 6. Since “second transceiver” is recited for the first time in the claim, it is recommended to change “the second transceiver” to “a second transceiver”.
Claim 9 recites the limitation "and/or" in line 11. It is suggested to clarify the use of words instead of "/".
Appropriate correction is required.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1-20 is/are rejected under 35 U.S.C. 103 as being unpatentable over Yang et al. US 2020/0112350 A1 (hereinafter referred to as “Yang”) on the basis of US Provisional Application No. 62/756,443 in view of Salem et al. US 2019/0075581 A1 (hereinafter referred to as “Salem”).
As to claim 1, Yang teaches an apparatus comprising at least one processor; and at least one memory including computer program code, wherein the at least one memory and the computer program code are configured, with the at least one processor, to cause the apparatus to (¶¶113-114; figure 2: AP 105/200 comprising processor and memory, memory storing code containing instructions that when executed by the processor, cause the processor to):

transmit a calibration message by a second transceiver, wherein the apparatus comprises the second transceiver (¶¶113, 116, and 196-197; figures 2 and 10: AP 105 transmits, using second transceiver, NDP 1020 to STA 115 such that STA 115 may perform measurement on the NDP, and AP 105 transmits trigger 1025 to STA 115, indicating calibration procedure, to initiate feedback report transmission),
receive by the first transceiver, channel state information from the second device, wherein the channel state information is based on reception of the calibration message (¶197; figure 10: STA 115 transmits channel feedback report 1030 to AP 105 based on received NDP 1020),
determine at least one coefficient for null steering towards the second device based on the channel state information (¶¶5, 108, 197-198, and 202; figure 10: AP 105 determines effective channel mismatch of the implicit sounding calibration procedure based on the received downlink feedback report 1030 and determines beamforming steering matrix used to direct DL transmissions toward another STA and reduce signaling interference for STA 115 (i.e. null steering towards STA 115)), and
transmit a directional message to a third device, using the at least one coefficient (¶¶5, 108, and 203; figure 10: AP 105 using beamforming to transmit DL data transmission 1065 to other STA using the beamforming steering matrix).
Although Yang teaches “An apparatus…by a second transceiver, wherein the apparatus comprises the second transceiver…using the at least one coefficient,” Yang does not explicitly disclose “of a second radio technology”.

It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to improve upon the apparatus described in Yang by including “of a second radio technology” as taught by Salem because it provides Yang’s apparatus with the enhanced capability of providing co-located support for multiple RATs in a cell (Salem, ¶74).
As to claim 2, Yang in view of Salem teaches the apparatus of claim 1. Yang further teaches wherein the at least one memory and the computer program code are configured, with the at least one processor, to cause the apparatus to:
interpolate the channel state information for subcarrier spacing for the second transceiver, and provide the interpolated channel state information for the second transceiver (¶¶134 and 196-197; figures 5 and 10: AP 105 interpolates the received channel measurements on difference subcarriers of a frequency bandwidth, performs uplink channel estimation, and triggers downlink sounding procedure performed by the second transceiver).
As to claim 3, Yang in view of Salem teaches the apparatus of claim 1. Yang further teaches wherein the at least one memory and the computer program code are configured, with the at least one processor, to cause the apparatus to:
transmit, by the first transceiver, interpolation control information to the second device, for controlling interpolation of channel estimate generated on the basis of the calibration message (¶134; figure 5: AP 105 transmits interpolated channel measurements for the STAs to share frequency resources based on the interpolation of the channel measurements based on the NDP transmissions).
As to claim 4, Yang in view of Salem teaches the apparatus of claim 1. Yang further teaches wherein the at least one memory and the computer program code are configured, with the at least one processor, to cause the apparatus to:
determine a transmission time for a calibration message and transmit the calibration message on the determined transmission time (¶¶196 and 244: schedule NDP transmission to STA and perform NDP transmission to STA at scheduled time).
As to claim 5, Yang in view of Salem teaches the apparatus of claim 1. Yang further teaches wherein the at least one memory and the computer program code are configured, with the at least one processor, to cause the apparatus to generate the calibration message by the second transceiver using:
a prestored sequence accessed by the second transceiver (¶¶114-116 and 212: second transceiver transmits prestored signal generated by the processor as the NDP).
As to claim 6, Yang in view of Salem teaches the apparatus of claim 1. Yang further teaches wherein the channel state information comprises subcarrier channel estimate information, channel quality information, or beamforming coefficient information (¶¶6, 91, 124, 134, and 197: channel state information comprises CQI, channel measurements on different subcarrier for estimation, or CBF).
As to claim 7, Yang in view of Salem teaches the apparatus of claim 1. Yang further teaches wherein the calibration start message is a calibration start frame for implicit feedback beamforming, and the calibration message is or a null data packet frame transmitted in response to the announcement frame (¶¶195-197; figure 10: NDPA-D for implicit feedback beamforming and NDP).
As to claim 8, Yang in view of Salem teaches the apparatus of claim 1. Yang further teaches wherein the first transceiver is a wireless local area network transceiver (¶¶113 and 116; figure 2: first WLAN transceiver).
Salem further teaches wherein the second transceiver is new radio-unlicensed transceiver (¶¶74 and 209: second transceiver of base station/gNB supports new radio unlicensed band RAT).

As to claim 9, Yang teaches an apparatus, comprising at least one processor; and at least one memory including computer program code, wherein the at least one memory and the computer program code are configured, with the at least one processor, to cause the apparatus to (¶¶117-118; figure 3: STA 300/115 comprising processor and memory, memory storing code containing instructions that when executed by the processor, cause the processor to):
receive, by a first transceiver of a first radio technology, wherein the apparatus comprises the first transceiver, a calibration start message from a second device (¶¶117, 120, and 196; figures 3 and 10: STA 115 receives, using first WLAN transceiver, NDPA-D 1015 from AP 105 initiating the calibration procedure),
receive, by the second transceiver, wherein the apparatus comprises the second transceiver, a calibration message from the second device (¶¶117, 120, and 196-197; figures 3 and 10: STA 115 receives, using second transceiver, NDP 1020 to from AP 105 such that STA 115 may perform measurement on the NDP, and AP 105 transmits trigger 1025 to STA 115, indicating calibration procedure, to initiate feedback report transmission),
generate channel state information on the basis of the received calibration message (¶¶6, 91, 124, 134, and 197: generate channel state information based on received NDP for downlink feedback report 1030), and
transmit, by the first transceiver, the channel state information to the second device for beamforming and/or null steering by the second device (¶¶5, 108, 197-198, and 202-203; figure 10: STA 115 transmits downlink feedback report 1030 to AP 105 for AP 105 to determine effective channel 
Although Yang teaches “An apparatus…by the second transceiver, wherein the apparatus comprises the second transceiver…by the second device,” Yang does not explicitly disclose “of a second radio technology”.
However, Salem teaches receive, by the second transceiver of a second radio technology, wherein the apparatus comprises the second transceiver, a calibration message from the second device (¶77: ED comprises multiple transceivers supporting multiple RATs including a second transceiver supporting new radio unlicensed band RAT and receiving a message).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to improve upon the apparatus described in Yang by including “of a second radio technology” as taught by Salem because it provides Yang’s apparatus with the enhanced capability of communicating with different wireless networks over different wireless links using different wireless technologies (Salem, ¶77).
As to claim 10, Yang in view of Salem teaches the apparatus of claim 9. Yang further teaches wherein the at least one memory and the computer program code are configured, with the at least one processor, to cause the apparatus to:
determine timing information for a calibration message for the second transceiver and receive the calibration message from the second device on the basis of the determined timing information (¶¶195-197; figure 10: STA 115 receives NDPAs initiating implicit sounding calibration procedure and receive NDP based on the NDPAs).
As to claim 11, Yang in view of Salem teaches the apparatus of claim 9. Yang further teaches wherein the at least one memory and the computer program code are configured, with the at least one processor, to cause the apparatus to:
interpolate channel estimate by the second transceiver on the basis of the received calibration message to subcarrier spacing of the first transceiver, and transmit the interpolated channel estimate from the first transceiver as the channel state information (¶¶134 and 196-197; figures 5 and 10: STA 115 interpolates the channel measurements on difference subcarriers of a frequency bandwidth on the basis of the received NDP and the second transceiver transmits the interpolated channel measurements as the channel state information).
As to claim 12, claim 12 is rejected the same way as claim 6.
As to claim 13, claim 13 is rejected the same way as claim 1.
As to claim 14, claim 14 is rejected the same way as claim 2.
As to claim 15, claim 15 is rejected the same way as claim 3.
As to claim 16, claim 16 is rejected the same way as claim 4.
As to claim 17, claim 17 is rejected the same way as claim 5.
As to claim 18, claim 18 is rejected the same way as claim 6.
As to claim 19, claim 19 is rejected the same way as claim 7.
As to claim 20, claim 20 is rejected the same way as claim 8.

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure:
Oteri et al., US 2021/0058967 A1 – Methods, Apparatus, and System Using Multiple Antenna Techniques for New Radio (NR) Operations in Unlicensed Bands
Nguyen et al., US 2020/0146066 A1 – Methods to Avoid Transmission Collisions for NR V2X within the same Device


Any inquiry concerning this communication or earlier communications from the examiner should be directed to JUSTIN T VAN ROIE whose telephone number is (571)270-0308.  The examiner can normally be reached on Monday - Friday 8:00am - 4:30pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Ian N Moore can be reached on 571-272-3085.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/JUSTIN T VAN ROIE/               Primary Examiner, Art Unit 2469